ee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page i of [

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)
Raul Villasenor-Cabrera Case Number: 3:20-mj-20050

 

a

one

 

Patrick @. Hall Fil - D |
Defendant's GN

REGISTRATION NO. 93616298 JAN 13 2020

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

CLERK U8 DISTRICT SOUR!
SOUTHERN DISTRICT OF CALIFORNIA
ma ES ad

 

 

 

L] was found guilty to count(s)
after a plea of not guilty.
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 mea
L] The defendant has been found not guilty on count(s)
L]. Count(s) dismissed ‘on the motion of the United States.
IMPRISONMENT —

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

/
Xx TIME SERVED Cl __ days

XJ Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[ Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020
Date of Imposition of Sentence

A

be |
a a HONORABUE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy _ | , : ~—3:20-mj-20050

a

\

he

 
